Citation Nr: 1540732	
Decision Date: 09/22/15    Archive Date: 10/02/15

DOCKET NO.  12-01 058	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to recognition as the helpless child of the Veteran for the purposes of Dependency and Indemnity Compensation (DIC), death pension, and accrued benefits.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Kristi L. Gunn, Counsel


INTRODUCTION

The Veteran served on active duty from March 1942 to September 1945.  He died in December 2004.  The appellant is his stepdaughter.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 decision by the Department of Veterans Affairs (VA) Pension Management Center in St. Paul, Minnesota.  The electronic file was subsequently transferred to the Regional Office (RO) in Oakland, California.  

In her VA Form 9, the appellant requested a videoconference hearing before a Veterans Law Judge (VLJ).  In a November 2012 report of general information, it was noted that the appellant withdrew her hearing request.  There is no pending request for a hearing at this time.  

This appeal has been processed entirely electronically using the Veterans Benefits Management System (VBMS).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that remand of the claim is warranted for additional development as to the appellant's standing to seek the benefits at issue in this appeal.  

In this case, the appellant is the adult stepchild of the Veteran.  In order for her to have standing for entitlement to VA benefits deriving from the Veteran's death, she must be a "child" of the Veteran as defined for VA benefits purposes in 38 C.F.R. § 3.57 (2015).  In this case, such standing has yet to be established. 

In this regard, the definition of the term "child," as defined for the purposes of establishing dependency status, means an unmarried person who is a legitimate child; a child legally adopted before the age of 18 years; a stepchild who acquired that status before the age of 18 years and who is a member of the veteran's household at the time of the veteran's death; or an illegitimate child.  In addition, the child must be someone who: (1) is under the age of 18 years; (2) before reaching the age of 18 years became permanently incapable of self-support; or (3) after reaching the age of 18 years and until completion of education or training (but not after reaching the age of 23 years) is pursuing a course of instruction at an approved educational institution.  38 U.S.C.A. § 101(4); 38 C.F.R. § 3.57(a).  VA provides certain benefits for a child of a Veteran who is shown to be permanently incapable of self-support by reason of mental or physical defect by or before his or her 18th birthday.  38 U.S.C.A. § 101(4)(A)(ii); 38 C.F.R. §§ 3.57(a)(1)(ii), 3.356.

Under 38 U.S.C.A. § 103(e), marriage of a child shall not bar the furnishing of benefits if the marriage was void or had been annulled by a court having basic authority to render annulment decrees, unless it is determined by VA that the annulment was obtained through fraud by either party or by collusion.  38 U.S.C.A. § 103(e); 38 C.F.R. § 3.55(b)(1).  On or after January 1, 1975, marriage of a child terminated prior to November 1, 1990, shall not bar the furnishing of benefits to or for such child provided that the marriage: (i) has been terminated by death, or (ii) has been dissolved by a court with basic authority to render divorce decrees unless the Department of Veterans Affairs determines that the divorce was secured through fraud by either party or by collusion.  38 C.F.R. § 3.55(b)(2).  

In this case, the AOJ initially denied the appellant's claim in a May 2010 decision because of evidence indicating that she was married from December 2004 to January 2008, and as stated above, the marriage bars her eligibility to receive benefits as a helpless child of the Veteran.  In support of this decision, the AOJ relied upon a VA Form 21-686c, Declaration of Status of Dependents, received in June 2008, in which the appellant claimed spousal benefits under R.H.  See the December 2011 statement of the case (SOC).  However, upon review of the Veteran's electronic file, the June 2008 VA form 21-686c is not of record.  More importantly, it is unclear as to whether the appellant was legally married during the pendency of this appeal.  In a May 2012, VA Form 21-534, application for DIC benefits, the appellant reported being married two times.  Specifically, she indicated that she was married in March 1984 in Reno, Nevada, with the marriage ending three months later due to the husband's death.  The second marriage occurred in December 2004 in Oakland, California, and ended in January 2008, due to the husband's death.  She noted that both relationships were common law marriages; however, common law marriage is not recognized in California or Nevada.  See Social Security Administration, B. Exhibit of the Digest of State laws on validity of common-law (non-ceremonial marriages) (last visited September 21, 2015).  Therefore, based upon the appellant's reported marital status in the May 2012 VA DIC application, the appellant would not have a disqualifying marital situation.  However, the appellant's marital status remains unclear because the June 2008 VA Form 21-686c that the AOJ relied upon is not of record and must be obtained in order to determine her marital status.  

In the event that the appellant is deemed the "unmarried" child of the Veteran, development is warranted as to whether the appellant became permanently incapable of self-support by reason of a mental or physical defect prior to attaining the age of 18.  In this case, the appellant was born in March 1964 and attained the age of 18 in March 1982.  In a January 2010, private physician's evaluation form, a private physician diagnosed the appellant with diabetes, posttraumatic stress disorder (PTSD), and left knee nerve damage.  The private physician concluded that the appellant became permanently disabled before the age of 18, and she is currently physically disabled.  

Finally, the Board notes that the record indicates that the appellant has been receiving benefits from the Social Security Administration (SSA).  See the April 2011 statement.  The United States Court of Appeals for Veterans Claims (Court) has held that VA's duty to assist includes obtaining complete Social Security records where SSA benefits have been awarded and the records might be needed by VA for evaluation of pending claim.  Martin v. Brown, 4 Vet. App. 136, 140 (1993); see Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  Although it is unclear if the Veteran is receiving disability benefits, or for what disorder(s), the relevancy of these documents has not yet been ruled out.  As such, these records must be obtained.  

Accordingly, the case is REMANDED for the following action:

1.  Send a VCAA notice letter to the appellant and her representative.  The letter should notify the appellant of the information or evidence required to substantiate her claim for recognition as a helpless child for DIC purposes.  

2.  Request that the appellant provide information regarding her marital status and history, to include providing information and certification relating to any current and prior marriages, as well as any divorce/dissolution of marriage.  All records/responses received should be associated with the electronic file.  

3.  Obtain and associate with the electronic file, the June 2008 VA Form 21-686c, Declaration of Status of Dependents, as noted in the December 2011 SOC.  All records/responses received should be associated with the electronic file.  All efforts to obtain the record should be fully documented.  

4.  Associate with the electronic file the appellant's Social Security Administration (SSA) records.  This includes a copy of any decision regarding the appellant's claim for disability benefits, as well as copies of all medical records underlying the determination.  All records/responses received should be associated with the electronic file.  All efforts to obtain the record should be fully documented.  

5.  After obtaining the evidence noted above, make a determination as to appellant's marital status.  If the appellant meets the regulatory definition of "unmarried" for purposes of status as a "child" of the Veteran, request that she identify any medical treatment records, which pertain to her claim for helpless child benefits for DIC purposes.  Of specific interest are any treatment, legal, or employment records that tend to show that she was permanently incapable of self-support prior to reaching the age of 18.  All records/responses received should be associated with the electronic file.  All efforts to obtain the records should be fully documented.

6.  After completing the above requested development, arrange for a review of the claims file by a VA social worker or other appropriate VA vocational or health professional.  The contents of the electronic file, to include a complete copy of this remand, must be made available to the designated examiner.  The examiner's report should include discussion of the appellant's documented medical, educational and vocational history.  

The focus of the analysis should be on the appellant's condition at the time of her 18th birthday.  This may require having the appellant examined, or conducting a Social and Industrial Survey.  The necessity of any testing is left to the examiner's discretion.

The examiner must opine as to whether it is at least as likely as not (that is, at least a 50 percent or more degree of probability) that any disorder affecting the appellant's employability existed at the time of her reaching 18 years of age and rendered her permanently incapable of self-support at the time of her reaching 18 years of age. 

The examiner should state (if possible) what employment limitations would have existed at age 18 and what limitations are currently shown.  

If the appellant was incapable of self-support as of her 18th birthday, then determine whether it is at least as likely as not that incapability of self-support continued after her 18th birthday.

The examiner is requested to provide a fully reasoned explanation for his or her opinions, based on his or her clinical experience, medical expertise, and established medical principles.

7.  Finally, after undertaking any other development deemed appropriate, readjudicate the issue on appeal.  If the benefit sought is not granted, furnish the appellant and her representative with a supplemental statement of the case (SSOC) and afford her an opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




